DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Igarashi et al. [WO 2019043780 A1, hereafter Igarashi].
Note: In this Office Action the document US 20200133249 A1 is used as an English translation of WO 2019043780 A1.
As per Claims 1, 13, 21 and 22, Igarashi teaches a laser analysis system 1 (See fig. 1), comprising: 
a laser source configured to generate one or more bursts of laser pulses Lp; and 
a data collection and analysis system (data collection controller 3) configured to: 
receive, from the laser source, data associated with the one or more bursts of laser pulses (Para 56, wherein “The laser device management system is a system that collects and manages various data in the laser device 1 when performing the wafer exposure as described above”); 
determine, based on the received data, that the one or more bursts of laser pulses are for external use; and 
determine, based on the received data, whether the one or more bursts of laser pulses are for an on-wafer operation or are for a calibration (adjustment oscillation) operation (Para 54 and 55).
As per Claims 2 and 17, Igarashi teaches the laser analysis system of claim 1, wherein to determine that the one or more bursts of laser pulses are for external use, the data collection and analysis system is configured to: determine, from the received data, an energy control mode (ECM) value associated with the one or more bursts of laser pulses; compare the determined ECM value with a first ECM value; and in response to the determined ECM value being different from the first ECM value, determine that the one or more bursts of laser pulses are for external use (Para 54).
As per Claim 3, Igarashi teaches the laser analysis system of claim 1, wherein the data collection and analysis system is further configured to: determine a number of bursts in the one or more bursts of laser pulses; and in response to determining that the one or more bursts of laser pulses comprises one burst, determine that the one burst of laser pulses is for the calibration operation (Para 54, wherein for adjustment oscillation).
As per Claims 4 and 18, Igarashi teaches the laser analysis system of claim 3, wherein the data collection and analysis system is further configured to: in response to determining that the one or more bursts of laser pulses comprise more than one burst, apply a calibration category test to the received data (Para 54).
As per Claims 5 and 19, Igarashi teaches the laser analysis system of claim 4, wherein the data collection and analysis system is further configured to: in response to the calibration category test being satisfied: determine that a last burst of the one or more bursts is for the calibration operation; and determine that other bursts in the one or more bursts are for the on-wafer operation (Para 54).
As per Claims 6, Igarashi teaches the laser analysis system of claim 4, wherein the data collection and analysis system is further configured to: in response to the calibration category test not being satisfied, determine that the one or more bursts are for the on-wafer operation (Para 55).
As per Claim 7, Igarashi teaches the laser analysis system of claim 4, wherein the data collection and analysis system is further configured to: 
exclude, from the received data, data associated with a first burst and a last burst of the one or more bursts to generate a first modified data; 
exclude, from the first modified data, data associated with a burst with maximum inter burst interval (IBI) value to generate a second modified data; 
generate a mean IBI value based on IBI values in the second modified data; 
generate a standard deviation value based on the IBI values in the second modified data; and 
generate an IBI threshold based on the mean IBI value, the standard deviation value, and an IBI parameter (Para 53 and 54).
As per Claims 8 and 20, Igarashi teaches the laser analysis system of claim 7, wherein the data collection and analysis system is further configured to: in response to an IBI value associated with the last burst being greater than the IBI threshold and, a pulse per burst (PPB) associated with the last burst being greater than a PBB threshold or a high voltage command variance (HVV) associated with the last burst being greater than a HVV threshold, determine that the calibration category test is satisfied; and in response to the determining that the calibration category test is satisfied: determine that the last burst of the one or more bursts is for the calibration operation; and determine that other bursts in the one or more bursts are for the on-wafer operation (Para 78).
As per Claims 9 and 14, Igarashi teaches the laser analysis system of claim 1, wherein the data collection and analysis system is further configured to: determine that a first part of the one or more bursts are for the calibration operation; determine that a second part of the one or more bursts are for the on-wafer operation; and use data, from the received data, associated with the second part of the one or more bursts to determine one or more metrics for the second part of the one or more bursts (Para 55).
As per Claims 10 and 15, Igarashi teaches the laser analysis system of claim 1, wherein: the one or more bursts comprises a calibration burst used for the calibration operation and one or more on-wafer bursts used for the on-wafer operation, the calibration burst comprises a characteristic that differentiates the calibration burst from the one or more on-wafer bursts, and the data collection and analysis system is configured to use the characteristic of the calibration burst to distinguish the calibration burst from the one or more on-wafer bursts (Para 55).
As per Claim 11, Igarashi teaches the laser analysis system of claim 10, where the data collection and analysis system is further configured to assign a wafer identifier to the calibration burst (Para 93).
As per Claims 12 and 16, Igarashi teaches the laser analysis system of claim 1, wherein: the one or more bursts comprises a first calibration burst used for the calibration operation, a second calibration burst used for a second calibration operation, and one or more on-wafer bursts used for the on-wafer operation, the first calibration burst comprises a first characteristic that differentiates the first calibration burst from the one or more on-wafer bursts, the second calibration burst comprises a second characteristic that differentiates the second calibration burst from the one or more on-wafer bursts, the data collection and analysis system is configured to use the first characteristic of the first calibration burst and the second characteristic of the second calibration burst to distinguish the first and second calibration bursts from the one or more on-wafer bursts (Para 54 and 55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/Primary Examiner, Art Unit 2882